Title: From George Washington to Lieutenant Colonel Henry Miller, 18 December 1778
From: Washington, George
To: Miller, Henry


  
    Sir
    Head Quarters Middlebrook [N.J.] 18th Decr 1778.
  
I have your letter of the 21st Ultimo, now before me.
A good officer cannot feel more real concern, to find that his domestic affairs, and the circumstances of his family, make it necessary for him to leave the army, than I do myself in loosing his services.
  
  
  
  I always part reluctantly with the officer, who like you, has been early in the cause, and borne his share of military danger and fatigue; and I cannot help wishing that a continuance in the army, could in anywise be made compatible with your domestic duties. But should you fi<nd> this impossible—I suppose I need not tell you that it is customary, in all cases of resignation, to have a certificate that there is no public or regimental account unsettled. You will be pleased to communicate such a certificate, in case you take a conclusive determination to resign. I am Sir Your very hble servt.
